Citation Nr: 0626446	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-21 200	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the feet.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for disability of the 
legs.

4.  Entitlement to service connection for residuals of dental 
trauma.

5.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1968 to July 1970, with service in the 
Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2004, the Board remanded this case for further 
development of the evidence.  A rating decision by the RO 
dated in August 2006 reflects that service connection has 
been established for post-traumatic stress disorder, rated 30 
percent disabling from June 2003, tinnitus, rated 10 percent 
disabling from August 2002, and right ear hearing loss, rated 
0 percent disabling from August 2002.  The case was returned 
to the Board in April 2006.


FINDINGS OF FACT

1.  The service medical records, including the report of 
examination in connection with the veteran's release from 
service, are negative for any indication of a back injury, an 
injury to his feet or legs, or dental trauma.

2.  The earliest post service evidence of pertinent 
complaints reflects that the veteran was seen in July 1992 
(22 years after his release from service) for a work-related 
injury that occurred earlier that month; lumbosacral sprain 
with sciatica was diagnosed.

3.  In February 1996, the veteran sustained another work-
related injury, fracture of the middle third of the left 
femur which required open reduction and internal fixation.

4.  VA examination in March 2005 resulted in diagnoses of 
intervertebral disc syndrome of the lumbar spine, leg pain, 
and residuals of crush injuries of the feet and ankle with 
degenerative changes.

5.  The VA examiner opined that the veteran's foot complaints 
were related to a crush injury during service, that his back 
pain began during service as a result of lifting heavy boxes, 
and that his current legs symptoms were attributable to pain 
from his lumbar condition.

6.  The preponderance of the evidence establishes that any 
injuries to the veteran's low back, legs, or feet in service 
resolved prior to his release from service and are not 
related to any current back, leg, or foot disorders.

7.  The veteran did not sustain dental trauma in service 
which resulted in loss of teeth. 

8.  Left ear hearing loss noted when the veteran was examined 
for military service in 1968 was worsened during service as a 
result of his exposure to loud noise.


CONCLUSIONS OF LAW

1.  Residuals of injuries to the feet were not incurred in or 
aggravated by service and arthritis of the feet cannot be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 30307, 3.309 (2005).

2.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Disability of the veteran's legs was not incurred in 
or aggravated by service and is not due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2005).

4.  Residuals of dental trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Hearing loss in the left ear was aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
August 2002 by the RO and in December 2004 by the VA Appeals 
Management Center (AMC) in Washington, DC, satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded multiple examinations and medical 
nexus opinions, and there is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claims decided 
herein.

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Each disabling condition for which a 
veteran seeks service connection, must be considered on the 
basis of all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, is manifested 
to a compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  The factual basis for 
establishing a chronic disease may be established by medical 
evidence, competent lay evidence or both.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  
There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (2005).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2005).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

VA shall consider all information and lay and medical 
evidence of record in a case.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Orthopedic Disabilities.  In support of his claims to VA for 
service connection for disabilities of his back, legs, and 
feet, the veteran has alleged in written statements that 
during service in Vietnam his duties included operating heavy 
equipment and he sustained injuries to his back, legs, and 
feet performing that work.  In a letter received in February 
2003 the veteran stated the following:

While I was running the bulldozer, I hit 
a land mine, the doctor treated me for 
torn ligaments (sic) in my legs and my 
back was hurt where I wore a back brace 
for a long time, and was put on pain 
killers for the pain.  I still have 
trouble with legs and back.  It also 
shattered my teeth and I've had all of 
them taken out in the hospital and I now 
have false teeth.

	*	*	*	*

I was dispatched out to Dong Hoi habor 
(sic) where I was loading ships with all 
kinds of materials, when were pulling out 
of Vietnam.  I was loading trailers with 
portable bridge material, and a trailer 
dolly or tongue to fall on both of my 
feet, smashed both fee.  Blood was 
running out of my boots, the doctor had 
to cut both boots off my feet.  He 
cleaned and bandaged both feet, then 
later he took both big toenails off.  
I've had trouble with my feet every 
sense, I have very little feeling left in 
my toes and feet.  

With this letter, the veteran also submitted a copy of a 
"Meritorious Mast" which was issued to him from his 
Commanding Officer in December 1969.  This document reflects 
that his performance of duty as a forklift operator in 
extremely adverse weather conditions during November 1969 was 
outstanding.

Service records reflect that the veteran arrived in Vietnam 
in July 1969, left on emergency leave later that month, 
arrived back in Vietnam in August 1969 and served in Vietnam 
until November 1969.  Service records confirm that during his 
service in Vietnam his military occupational specialty was 
heavy equipment operator/engineering equipment operator.  The 
veteran's service medical records are silent as to the two 
incidents in which he claims to have sustained injuries which 
have resulted in chronic orthopedic disabilities.  The 
service medical records reflect that he was seen for 
treatment on several occasions in December 1969, April 1970, 
May 1970, and June 1970, for various complaints, including an 
ingrown nail of the right great toe.  When he was seen in 
June 1970 for the ingrown nail, which was removed, there was 
no indication that this condition was related to previous 
trauma.  There is nothing in these records or in the report 
of medical examination for release from active duty completed 
in July 1970 which would indicate any orthopedic complaints 
or findings.  

The veteran's original application for compensation was 
received in August 2002.  It was reported that while the 
veteran was in Vietnam he was injured when a TD18 dozer he 
was operating hit a land mine and that a dolly fell off a 
semi-trailer onto his feet.  It was also reported that in 
1988 a tree fell on him, injuring his head and shoulder; in 
1992 a tree jerked while he was cutting it, resulting in 
lumbosacral sprain with sciatica; and in 1995 he fell, 
breaking his left leg, requiring a metal plate with nine 
screws and bolts.

In a statement received in September 2002, the veteran's wife 
said that several years after his separation from service the 
veteran told her that he was hospitalized for injuries 
sustained when his dozer hit a land mine and that his feet 
were injured when a dolly fell off a semi-trailer onto both 
his feet.

Private medical records reflect that the veteran was seen in 
July 1992 for complaints of injuries he stated occurred on 
July 20, 1992 at work.  It was noted that he "runs chain 
saw" and could hardly get up.  Lumbosacral sprain with 
sciatica was diagnosed.  He was seen for follow-up treatment 
on several occasions.  In December 1992 it was reported that 
that he had left leg pain starting in his low back and going 
down into his ankle.  His right leg was going numb from his 
waist to his knees.  In February 1993 it was noted that he 
had been treated on several occasions since December 1992 and 
had made marked improvement.  A gradual build up of his left 
insole had helped to stabilize his low back condition.  

Private medical records also reflect that the veteran was 
hospitalized in February 1996 for treatment for a fracture of 
the left femur which he sustained while working for a logging 
company.  The veteran's wife reported that he used a walker 
for 8 months and then crutches.

The report of a psychiatric examination dated in October 2003 
reflects that after the veteran's release from service he got 
into construction work and remained in construction work ever 
since.  He remained a steady and hard worker through the 
years and then worked for a paper company.  He continued to 
operate heavy equipment.

The veteran was afforded a VA orthopedic examination in March 
2005.  The veteran reported that his foot symptoms began in 
1969, as a result of a bilateral crush injury to his feet, 
when a dolly or trailer tongue fell on his feet.  The 
examiner stated the following with regard to his back 
symptoms, 

. . . he reported initial symptoms 
occurred in 1969 or 1970 as a result of 
an injury sustained while lifting heavy 
boxes while in service.  He was treated 
nonoperatively during service as well as 
after discharge.

The diagnoses reported by the examining physician were as 
follows:

1.  Lumbar spine intervertebral disc syndrome.

2.  Leg pain, largely attributable to referred pain 
related to his back pain and problem #1.  In addition, 
the patient also has additional etiology of pain 
secondary to the femur fracture, unrelated to the 
Service-Connected complaints.

3.  Foot and ankle sequelae of Service-Connected crush 
injuries with degenerative changes, particularly of the 
first metatarsal phalangeal joint, greater on the left 
than the right.

The examiner provided the following professional medical 
opinion:

My professional medical opinion for 
rating purposes is that it is as likely 
as not that the patient's foot complaints 
are specifically related to his crush 
injury to his feet that the patient 
reported.  Also, I suggest it is as 
likely as not that the patient's onset of 
pain during service while lifting, using 
his lumbar back, is causally related to 
the patient's current symptoms of back 
pain.  I believe the current symptoms of 
his legs are attributable to referred 
pain from his lumbar condition.

The opinion of the VA orthopedic examiner constitutes 
competent medical evidence of an etiological relationship 
between current disabilities of the low back and feet/ankles, 
see 38 C.F.R. § 3.159(c)(1).  However, the Board finds that 
the examiner's opinion is of little probative value.  The 
examiner failed to discuss the fact that the service medical 
records are completely negative for any indication that the 
veteran sought treatment for any back or foot injuries during 
service and that no pertinent findings were noted in the 
service medical records during the months after the veteran 
left Vietnam or when the veteran was examined prior to his 
release from service.  The service medical records are 
completely negative for any complaints of back pain and when 
the veteran was seen for an ingrown toenail in June 1970, 
there was no indication of any prior foot injury.  The letter 
of commendation issued to him in December 1969 for his 
outstanding work as a forklift operator in November 1969 
mentioned adverse weather but did not indicate that his 
working conditions involved danger from hostile forces and 
seems to indicate that he did not miss work due to injury or 
other factors.

Likewise, the examiner failed to discuss the more than 20 
year gap between the veteran's release from service and the 
first post-service medical records, a period of time during 
which the veteran was employed doing work requiring demanding 
physical labor.  Nor did the examiner mention the 
intercurrent back injury in July 1992 which required follow-
up treatment for several months.  Prior to this examination, 
the veteran had attributed his back problems to an injury 
which he claimed happened when a bulldozer he was operating 
struck a land mine.  In September 2002, the veteran's wife 
reported that he had told her that he had been hospitalized 
for injuries sustained when his dozer hit a land mine.  In 
February 2003, the veteran reported that as a result of this 
injury he "wore a back brace for a long time, and was put on 
pain killers for the pain."  As noted, there is no mention 
of this incident in the service medical records nor is there 
any indication that the veteran sought treatment for 
complaints of back pain during the months he remained in 
service after this alleged injury or when he was examined for 
discharge.  This alleged injury was not mentioned during the 
VA examination in March 2005.  Instead, the veteran reported 
at this examination that his initial back symptoms occurred 
in 1969 or 1970 as a result of an injury sustained while 
lifting heavy boxes.  The examiner fails to comment on this 
discrepancy as to the onset of the veteran's back pain.  
Thus, the opinion expressed by the examiner was based upon a 
subjective history furnished by the veteran which has not 
been supported by the medical records and which contains 
significant inconsistencies.  Finally, the examiner offered 
no explanation or rationale as to the relationship between 
any in-service back pain experienced as a result of lifting 
heavy boxes and the back disorder identified on this 
examination, some 35 years after the alleged in-service 
lifting injury during which time the veteran was employed 
doing very labor intensive work.  The opinion was solely 
based on the history provided by the veteran which was 
inconsistent with his prior statement and there was lack of 
corroboration from medical records that were contemporaneous 
with the alleged injury that had occurred three and one half 
decades ago.

Likewise, the examiner's opinion as to a nexus between an in-
service crush injury to the veteran's feet and the veteran's 
current foot complaints is based on a history provided by the 
veteran which is not corroborated by any medical records 
recorded during his service.  If the veteran's account of the 
in-service crush injury is accepted as constituting a 
"noting" during service, continuity of symptomatology is 
required since no "chronic" condition was shown in service.  
See 38 C.F.R. § 3.303(b).  There is no medical record during 
service, or during the 35-year gap between service discharge 
and the VA examination of March 2005, which reflects any 
pertinent complaints or findings.  The veteran has provided 
no description of pertinent symptoms in service or during 
this 35-year gap which could establish continuity of 
symptomatology.  As noted above, lay evidence must describe 
material and relevant facts as to the veteran's disability 
observed with such period, not merely conclusions based upon 
opinion.  38 C.F.R. § 3.307(b).  Thus, the opinion expressed 
by the examiner was based upon a subjective history furnished 
by the veteran which has not been supported by the medical 
records and the examiner offered no explanation or rationale 
as to the relationship between any in-service foot injury and 
the foot disorder identified on this examination, some 35 
years after the alleged in-service injury.

The failure of the examiner to address the above-cited 
matters renders his medical opinion of little probative 
value.  The Board has discounted this medical evidence as the 
examiner failed to articulate an adequate reasoning process 
(or no reasoning), and failed to address the significant 
negative evidence noted above.  Even if the Board were to 
accept the appellant's uncorroborated account of the in-
service injuries, the medical records recorded during the 
remainder of his service as well as the discharge examination 
and the lack of any pertinent evidence of continuity of 
symptoms for more than 20 years thereafter establish that any 
such in-service injuries were acute and resolved prior to his 
release from service.  While the factual basis for 
establishing not only the in-service injury but also the 
existence of chronic residuals may be established by 
competent lay evidence, the veteran has not presented any lay 
evidence which describes the material and relevant facts as 
to his back and foot disabilities observed during service and 
during the 20-year gap in the medical records following his 
release from service.  There is no evidence to suggest that 
the veteran has a current disability of his legs that began 
during his service or that is related to any incident of such 
service.  While the veteran may have leg symptoms that are 
related to a back disorder, service connection for a back 
disorder has not been established.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for back, leg and feet 
disabilities.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.

Dental Trauma.  The veteran has also stated that his teeth 
were "shattered" in the in-service incident in which the 
bulldozer he was operating hitting a land mine.  However, the 
dental section (section 44) of the report of a medical 
examination of the veteran in July 1970 for release from 
active duty does not show that the veteran had any missing 
teeth or teeth replaced by dentures at that time, and the 
examination report contains no diagnosis of abnormalities of 
the teeth or damage from any "shattering" of the veteran's 
teeth.  Furthermore, in her statement received in September 
2002, the veteran's wife made no reference to any statement 
made to her by him concerning his teeth.  

At a VA dental examination in March 2005, the examining 
dentist noted that the veteran had had total loss of the 
maxillary and mandibular teeth, which had been replaced by a 
full denture.  He stated that in the absence of any service 
department record showing dental trauma to the veteran while 
he was on active duty it was not possible to relate the prior 
decision by the veteran and a treating dentist to remove all 
of his teeth and replace them with dentures to an incident 
during his active service.  

On this record, the Board finds that it is not likely that 
the veteran's teeth were "shattered", that is, broken, 
during service.  Whether the veteran's teeth may have been 
loosened during the in-service incident in which his 
bulldozer hit a land mine to the degree that the claimed in-
service dental trauma reasonably required extraction of all 
teeth and their replacement by dentures is a question on 
which the only probative evidence would be competent 
medical/dental evidence, and the veteran has not presented 
any such evidence in support of his service connection claim.  

The preponderance of the evidence of record is against the 
claim for service connection for residuals of dental trauma, 
and entitlement to that benefits is not established.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of dental trauma, the 
benefit of the doubt doctrine does not apply on that issue. 
 
Hearing Loss.  The veteran has stated that in service in 
Vietnam he was exposed to the loud noise of artillery fire 
near the locations where he was assigned to perform his 
duties as a heavy equipment operator/engineering equipment 
operator.  His statement is consistent with the circumstances 
of his service, and the Board finds that he was in fact 
exposed to loud noise in service. 

The veteran's service medical records show that at an 
examination for induction, he underwent audiometric testing 
which revealed a 45 decibel reading at 4000 hertz for the 
left ear.  Left ear defective hearing was noted on the 
examination report for service in June 1968.  Thus, hearing 
loss in the left ear is shown to have existed prior to 
service.  At the examination for release from active duty in 
July 1970, the veteran was not afforded audiometric testing.  
His auditory acuity at that time was reported as "15/15" in 
both ears to WV [the whispered voice].

The veteran was afforded a VA audiological examination in 
March 2005.  The diagnosis reported by the examining 
audiologist was mild to moderately severe sensorineural 
hearing loss, bilaterally.  The VA audiologist in March 2005 
stated the following opinions: it is at least as likely as 
not that the veteran's right ear hearing loss is attributable 
to exposure to loud noise in service; it is probable that the 
veteran's left ear hearing loss which pre-existed his active 
service was aggravated during such service; and the veteran 
currently has tinnitus which is related to noise exposure in 
service.  In addition, a VA physician who is a specialist in 
diseases of the ears reviewed the pertinent records in the 
veteran's claims file in April 2005 and stated his opinion 
that it is as likely as not that the veteran "experienced at 
least some hearing loss during his military service."  

On this record, the Board finds that left ear hearing loss 
was aggravated by such service.  As noted above, service 
connection has already been established for right ear hearing 
loss and tinnitus.  Thus, the Board finds that entitlement to 
service connection for bilateral hearing loss is established.


ORDER

Service connection for residuals of injuries to the feet is 
denied.

Service connection for residuals of injury to the back is 
denied.

Service connection for a disorder of the legs is denied.

Service connection for residuals of dental trauma  is denied.

Entitlement to service connection for left ear hearing loss 
is granted.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


